 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11     HARVEY E . LARSON,                            Case No. 19-cv-0340-BAS-RBB

12                                   Petitioner,     ORDER DENYING PETITION
                                                     FOR A WRIT OF MANDAMUS
13           v.
                                                     [ECF No. 1]
14
       SUPERIOR COURT OF THE STATE
15     OF CALIFORNIA, COUNTY OF
       SAN DIEGO,
16
17
                                   Respondent.
18
19
20         Petitioner Harvey E. Larson (Petitioner), a state prisoner proceeding pro se, has
21   filed a Petition for a Writ of Mandamus (Petition) pursuant to California Code of Civil
22   Procedure §§ 1085, 1086, et seq. (ECF No. 1.) Petitioner apparently seeks a writ
23   from this Court to compel the California Superior Court for the County of San Diego
24   to grant a motion to disqualify a judge, which that court previously denied. (Id.) The
25   Court denies the Petition for lack of jurisdiction and as frivolous.
26
27         The statute which specifically addresses jurisdiction over an action in the
28   nature of a writ of mandamus does not vest this Court with jurisdiction to issue a writ

                                               –1–                                   19cv340
 1   of mandamus to a state judicial officer. See 28 U.S.C. § 1361 (“The district courts
 2   shall have original jurisdiction original jurisdiction of any action in the nature of
 3   mandamus to compel an officer or employee of the United States or any agency
 4   thereof to perform a duty owed to the plaintiff.”). And although federal courts have
 5   general authority to issue writs “in aid of their respective jurisdictions,” 28 U.S.C. §
 6   1651, this authority does not extend to the issuance of writs to compel state courts to
 7   take a particular action. See Demos v. U.S. District Court, 925 F.2d 1160, 1161−62
 8   (9th Cir. 1991) (“[T]his court lacks jurisdiction to issue a writ of mandamus to a state
 9   court. Thus, to the extent that Demos attempts to obtain a writ in this court to compel
10   a state court to take or refrain from some action, the petitions are frivolous as a matter
11   of law.”). Thus, even if there is some basis for jurisdiction, the Court lacks authority
12   to issue the writ of mandamus Petitioner seeks.
13
14         Accordingly, the Court DENIES the Petition. The Clerk of the Court shall
15   close this case.
16         IT IS SO ORDERED.
17   DATED: February 26, 2019
18
19
20
21
22
23
24
25
26
27
28

                                               –2–                                      19cv340
